Title: Enclosure: Bucks County Pennsylvania, 29 August 1791
From: Wynkoop, Henry
To: 




Quantity. 200 acres. value 3.200 Ds.
Two hundred acres being nearly the average quantity of the Farms in this quarter, have taken that as the most convenient portion from which to form the required Estimates.


Arable land 125 acres.
The arable Land divided into five fields of twenty five acres each, makes in the whole 125 Acres.


Pasture 50 acres
The course of cropping pursued here requiring three fields to be under tillage—two of course will be left for pasture, which make 50 acres.



Orchard &c. 10 ac.
Orchard, Garden, House & barn yards, lanes &c. supposed to occupy ten acres.


Meadow 15 acres.
The natural meadows in this part of the country being few—yet as every farmer finds means for alloting some portion of his land for that use, suppose the nearest average 15 acres.


Woodland 50 acres.
Timber being an article indispensably necessary for fuel, fencing, building &c. have allowed fifty acres for that use.


Wheat 200 bushls. 90 Cents 180 dolls.
One of the aforesaid fields is alloted in rotation for wheat & rye, suppose twenty thereof to be sown with wheat, will yield, communibus annis, ten bushels per acre—for altho’ in seasons, on well improved grounds twenty, thirty and even thirty five bushels may be produced from the acre—yet from the many casualties to which land tillage is exposed, so that in some seasons the best improved grounds may not produce even five bushels, have from my own observation, and that of an intelligent neighbouring farmer, taken the above as the nearest supposed medium—making two hundred bushels, which at 90 cents pr. bushl. is 180 Dollars.


Rye 50 bushels @ 60 cents. 30 dolls.
Rye likewise ten bushels to the acre, the remainder of the field being five acres will yield fifty bushels, which at 60 cts. pr. bush: makes 30 dollars. N.B. the field on which the wheat & rye is sowed, is generally also put in with grass, and lays for pasture two years.


Corn 300 bushs. 40 cents 120 dols.
One field is generally alloted to Indian corn & Buckwheat in the same proportion with wheat & Rye. The twenty acres of Corn will average fifteen bushels pr. acre making in the whole 300 bushels at 40 cts. ⅌ bush: is 120 dolls.


Buckwheat 75 bushs. 30 cents 22½ dols.
This Grain is so precarious in it’s growth that it is extremely difficult to form an estimate of its general produce; but suppose 15 bushs. pr. acre, which from five acres, being the remainder of that field occupied by the Corn, will be seventy five bushels, valued at thirty cents pr bushl. is 22 dollars 50 cents.



Barley.
So little of this Grain is raised here, that I did not think it worth notice.


Oats 100 bushs. @ 20 cents is 20 dolls.
By the course of cropping commonly used here, this Grain is sowed, for the sake of ease & convenience to the Farmer, upon some part of the fallow intended for wheat, to which it generally proves injurious—therefore is not largely propagated—have only allotted five acres which will average twenty bushels ⅌ acre—making in the whole one hundred bushls. at 20 cents pr. bushl. is 20 dollars.


Flax & Seed. 30 dolls.
This is also generally raised on part of the fallow—suppose two—which on an average may yield two hundred and fifty pounds of swingled Flax, & twelve bushels of Seed, which both together may be worth 30 dolls.


apples & cyder 30 dolls.
Every Farm has more or less of orcharding. Eight acres allowed for that use—the product whereof in apples & cyder cannot be worth less than thirty Dollars.


Hay 20 tons @ 6. dols. each. 120 Ds.
Altho’ fifteen acres only are allotted for meadow, which probably on an average will not yield more than that number of tons, yet as the farmers by sowing grass seed on their arable land, improved with dung, plaister of Paris &c., annually mow more or less of those, I have allowed 20 tons, worth 6 dollars each—120 Dollars.


Cattle annual product 70 Dolls.
I suppose a Farm of two hundred acres will on an average support twelve head of cattle. Of those I suppose five milch cows, which will each yield per annum one Calf; two of them to be raised and three fatted, the latter worth 6 dollars. Five milch cows will produce fifteen pounds butter pr. month each, for seven months which makes in the whole 525 lb. at nine cents pr. pound—is 47. Dollars & 25 cents. Five months allowed for their being farrow, or fatting the Calves. Two calves annually raised, affords opportunity for disposing of that number of Cattle annually, either in Beef or milch Cows, which being worth 16 dollars each, makes 32 dollars: making in the whole 79 dollars 25 cents. Deduct for accidents &c. 9 Dollars 25 Cents—leaves an annual product of 70 Dollars.



Horses. ☞
Whatever these may produce must be considered as included in the general product of the Farm, for the cultivation of which they are made—by the propagation of this animal—unless it be in the more interior parts of the country where no market can be procured for Grain &ca.


Sheep annual product 28. dolls.
Twenty store-sheep may be conveniently kept on a 200 acre farm. Their wool will average forty pounds per year, worth 23 Cents per pound, which makes 10 Dollars. Their increase in Lambs twelve—this number being to be disposed of annually either in Lamb, or fatted Mutton—they may be worth 1⅓ dollars each—makes 18 Dollars. Thus the whole annual product on Sheep will be 28 Dollars.


Hogs annual product 80 Dollars
Ten Hogs may be considered as the average number raised annually on a two hundred acre farm—weighing 200 lb. nett each; making 2000 lb., @ 4 cents per pound. The value of the annual product will be 80 Dollars.


Poultry ann. prot. 10. Ds.
Suppose on an average ten dozen may be raised, worth one Dollar per Doz: their product will be Ten Dollars.


Wood consumd. in fuel 25 Cords.
Allowing one Kitchen fire which burns, more or less, the whole year; and one other fire during the winter, for the convenience of the Family, I suppose the two fires will consume twenty five cords.



Consumed by Cattle, Horses, Sheep, Hogs and Poultry—Indian Corn 200 bushels. Rye 25 do—Buckwheat 40 do.—Potatoes 75. do.—Hay 20 Tons.



The family consumption may be estimated by what will support nine persons vizt. the man, his Wife & three Children, one man hired by the year, one bound boy & Girl, the extra hiring of hands in harvest, & Hay making, spinsters, Visitors &ca equal to the maintenance of one person more during the year.



Tax paid annually for defraying the expences of the Country, supporting the poor & repairing the Roads, will average about 8 Dollars.


